FILED
                            NOT FOR PUBLICATION                             OCT 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STEVEN DANIEL FORCE,                             No. 09-56294

              Plaintiff - Appellant,             D.C. No. 2:05-cv-02534-SGL-RZ

  v.
                                                 MEMORANDUM *
MELVIN HUNTER; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen G. Larson, District Judge, Presiding

                          Submitted September 22, 2010 **

Before        WALLACE, HAWKINS and THOMAS, Circuit Judges.

       Steven Daniel Force (“Force”), a former civil detainee at Atascadero State

Hospital (“ASH”) under California’s Sexually Violent Predator Act, appeals pro se

the district court’s adverse summary judgment and its order dismissing Force’s

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                  09-56294
state law claims in his 42 U.S.C. § 1983 action challenging a decision by ASH

officials denying him visits from his minor niece and nephews.

       The district court properly granted summary judgment for defendants

because ASH’s policy barring visits from minor children within the age and gender

profiles of a civil detainee’s former victims is a legitimate, non-punitive

governmental interest. See Jones v. Blanas, 393 F.3d 918, 932 (9th Cir. 2004)

(civil detainees are subject to “[l]egitimate, non-punitive government interests”

such as “maintaining jail security, and effective management of [the] detention

facility”).

       The district court properly dismissed Force’s California state law claims for

failure to present a claim under California Civil Code §§ 910 et seq. See Cal. Civ.

Code § 945.4 (prohibiting suits against California public entities for money

damages unless plaintiff complies with California’s civil claims procedure);

Ovando v. County of Los Angeles, 71 Cal. Rptr. 3d 415, 432 (Cal. App. 2008) (“A

plaintiff suing the state or a local public entity must allege facts demonstrating

either compliance with the claim presentation requirement or an excuse for

noncompliance as an essential element of the cause of action.”).

       Force’s remaining contentions are unpersuasive.

       AFFIRMED.


                                           2                                     09-56294